                          Case 1:19-cv-03489 Document 2 Filed 11/20/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


        American Civil Liberties Union of Michigan                )
                             Plaintiff                            )
                                v.                                )   Case No.     1:19-cv-03489
      US Department of Homeland Security, et. al.                 )
                            Defendant                             )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, American Civil Liberties Union of Michigan                                                        .


Date:          11/20/2019                                                               /s/ Merrick J. Wayne
                                                                                         Attorney’s signature


                                                                                 Merrick J. Wayne, Bar No. IL0058
                                                                                     Printed name and bar number
                                                                                          Loevy & Loevy
                                                                                     311 N Aberdeen St, 3rd Fl
                                                                                        Chicago, IL 60607

                                                                                               Address

                                                                                        merrick@loevy.com
                                                                                            E-mail address

                                                                                          (312) 243-5900
                                                                                          Telephone number

                                                                                          (312) 243-5902
                                                                                             FAX number
